
	
		II
		112th CONGRESS
		1st Session
		S. 1217
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2011
			Ms. Snowe (for herself,
			 Mr. Kerry, Mr.
			 Inouye, Mr. Akaka, and
			 Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide coverage for custom fabricated breast prostheses following a
		  mastectomy.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Breast Cancer Patient Equity
			 Act.
			(b)FindingsCongress
			 finds the following:
				(1)There are
			 currently 2,500,000 women in the United States living with breast cancer, many
			 of whom suffer from unreconstructed breast loss.
				(2)In 2010, an
			 estimated 207,090 women were diagnosed with invasive breast cancer that
			 required surgery, with many having to undergo surgical breast removal.
				(3)Annually, there
			 are more than 130,000 women in the United States who undergo mastectomies, a
			 surgical removal of the breast.
				(4)The number of
			 breast amputations in the United States is projected to increase due to the
			 rising incidence of breast cancer and the growing elderly population.
				(5)A
			 woman suffering from the loss of her breast may not be a candidate for surgical
			 breast reconstruction or may choose not to undergo additional surgery if there
			 were a viable, less costly, less invasive option available.
				(6)The results of
			 breast reconstruction surgery can vary and, as with any surgical procedure,
			 there are inherent risks associated with such surgery. Additionally,
			 reconstruction of the breast using implants can impose increased risks and
			 costs due to the eventual need for implant replacement surgery.
				(7)The number of
			 women choosing to undergo surgical breast reconstruction continues to increase,
			 as many women lack the viable option of custom fabricated prosthetic breasts to
			 restore the lost breast.
				(8)Both older women
			 and minority women are less likely to be offered or undergo surgical breast
			 reconstruction and are disproportionately disadvantaged by a lack of access to
			 the option of custom fabricated prosthetic breasts.
				(9)Currently, the
			 Medicare program provides coverage and reimbursement for custom fabricated
			 prostheses for any body part, with the exception of breasts, that has been
			 lost.
				(10)Following passage
			 of the Women's Health and Cancer Rights Act of 1998 (Public Law 105–277; 42
			 U.S.C. 201 note), many private insurers and group health plans began to provide
			 coverage for custom fabricated breast prostheses as an alternative to surgical
			 breast reconstruction.
				(11)While the
			 Medicare program recognizes custom fabricated breast prostheses as a discrete
			 device and valid treatment option, having assigned a billing code for such
			 option under the Healthcare Common Procedure Coding System (HCPCS)
			 and setting a maximum allowable fee, Medicare does not provide reimbursement
			 and denies claims as ‘not medically necessary’. Medicare does provide
			 reimbursement, however, for more costly surgical breast reconstruction.
				(12)Due to the fact
			 that the Medicare program does not provide reimbursement for custom fabricated
			 breast prostheses, many private insurance companies have also begun to limit
			 their reimbursement for them.
				(13)The Department
			 of Veterans Affairs does provide the option of a custom fabricated prosthetic
			 breast for women post-mastectomy.
				(14)Providing
			 coverage for custom fabricated prosthetic breast devices and components will
			 not increase the incidence of breast amputations.
				2.Coverage
			(a)In
			 generalSection 1861(s)(8) of
			 the Social Security Act (42 U.S.C.
			 1395x(s)(8)) is amended—
				(1)by adding and after the
			 semicolon at the end;
				(2)by inserting (A) after
			 (8); and
				(3)by inserting after
			 subparagraph (A) the following new subparagraph:
					
						(B)custom fabricated breast prostheses
				following surgical removal of the breast, including replacement of such
				prostheses;
						.
				(b)Conforming
			 amendmentSection 1862(a)(7) of such Act (42 U.S.C. 1395y(a)(7))
			 is amended by striking 1861(s)(8) and inserting
			 1861(s)(8)(A).
			(c)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after the date of enactment of this Act.
			
